Citation Nr: 0923865	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  03-30 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to non service-connected burial benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and Dr. A.F.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1973 to June 1975.  The 
Veteran died in September 2002.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant and a physician testified at a Board 
hearing at the RO in June 2004.  This matter was previously 
before the Board and was remanded in October 2004 and 
December 2005.

In a July 2008 statement, the appellant appears to be 
contesting the validity of a debt incurred as well as seeking 
a waiver of overpayment.  As there is no documentation in the 
file indicating the status of the RO's actions, this matter 
is referred back to the RO for any appropriate action.  

While the Board regrets further delaying appellate review of 
this matter, the appeal is again being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required on 
her part.


REMAND

The appellant's underlying contention is that the Veteran's 
death was causally related to his exposure to chemicals 
during service.  It appears from the claims file that the RO 
has recognized the Veteran's service, and the appellant was 
awarded VA death pension by rating decision in April 2003.  
The appellant has submitted a copy of a document showing that 
the Veteran was awarded the Army Commendation Medal on July 
1, 1975, in recognition of meritorious service as a Captain 
in the Veterinary Corps.  To date, virtually no records 
regarding the Veteran's service have been located.  The RO 
has made attempts to locate any available service records for 
the Veteran, and this case has been remanded on two prior 
occasions.  

The Board's December 2005 remand specifically directed the RO 
to contact the U.S. Army Health Service Command and request 
verification of the Veteran's service from August 1973 to 
June 1975 with the Veterinary Corps at Anniston Army Depot 
and at Fort McClellan, and also request any information 
regarding duties the Veteran would have been expected to 
perform, to include any work with chemicals or drugs as part 
of any such work or research.  The Board recognizes that a 
March 2007 letter to the Veteran indicated that these records 
had been requested, but there is no documentation of this 
request and/or response in the claims file.  Thus, in order 
to comply with the Board's December 2005 remand, the RO must 
take additional action to contact the U.S. Army Health 
Service Command.  See Stegall v. West, 11 Vet.App. 268 
(1998).  The Board notes here that the name of this Command 
may have been changed to the U.S. Army Medical Command. 

Moreover, a March 2007 response for the National Personal 
Records Center, Civilian Personal Record indicated that the 
Veteran's records were transferred to NARA's Central Plains 
Region, located at 200 Space Center Drive, Lee's Summit, 
Missouri, 64064-1182.  However, it does not appear that a 
request for the Veteran's records has been made to this 
location.  

In April 2009, the RO did a formal finding of the 
unavailability of records.  However, the document references 
private treatment records as opposed to service records.  
Moreover, the RO merely copied the Board's remand 
instructions rather than clearly document all of its efforts 
to obtain the Veteran's service records.  Importantly, while 
the document contains two signature lines, it was actually 
not signed.  In sum, this document is not sufficient to show 
that the Veteran's service records are actually unavailable.    
 
Further, the Board also notes that a physician testified at 
the June 2004 Board hearing and provided an etiology opinion 
regarding the cause of the Veteran's death.  Thus, the Board 
finds that if any evidence is developed which shows exposure 
to chemicals or drugs as part of the Veteran's duties during 
service, then the RO should take action to have the claims 
file reviewed and a medical opinion offered as to any causal 
connection between the cause of the Veteran's death and such 
exposure during service.

Lastly, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Hupp v. Nicholson, 21 Vet.App. 342, 352-53 
(2007), which held that with regard to Dependency and 
Indemnity Compensation (DIC) claims, section 5103(a) notice 
must include: (1) a statement of the conditions, if any, for 
which a veteran was service connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  In light of 
the need to remand this case for other matters, the RO should 
send the appellant a corrective VCAA notice in compliance 
with the Court's guidance in Hupp.  

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the appellant a 
corrective VCAA notice in compliance with 
the Court's guidance in Hupp v. 
Nicholson, 21 Vet.App. 342, 352- 53 
(2007).  

2. The RO should contact the U.S. Army 
Medical Command and request verification 
of the Veteran's service from August 1973 
to June 1975 with the Veterinary Corps at 
Anniston Army Depot and at Fort 
McClellan, and also request any 
information regarding duties the Veteran 
would have been expected to perform, to 
include any work with chemicals or drugs 
as part of any such work or research.  If 
the U.S. Army Medical Command suggests 
any other avenues for such verification, 
the RO should undertake such follow-up 
action.  Any request made and response 
received should be clearly documented in 
the claims file. 

3.  The RO should contact NARA's Central 
Plains Region, located at 200 Space 
Center Drive, Lee's Summit, Missouri, 
64064-1182 and request any records 
relating to the Veteran.  Any request 
made and response received should be 
clearly documented in the claims file. 
 
4.  If and only if any evidence is 
developed which shows exposure to 
chemicals or drugs as part of the 
Veteran's duties during service, then the 
RO should take action to have the claims 
file reviewed and a medical opinion 
offered as to any causal connection 
between the cause of the Veteran's death 
and such exposure during service.

5.  After completion of the above to the 
extent possible, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
issue remains denied, the appellant 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




